ON PETITION FOR REHEARING.
The appellants insist we erroneously decided this case, and they rely strongly on the cases of State ex rel. Neal v.Superior Court of Marion County (1931), 202 Ind. 456,174 N.E. 732, and Lowry v. Indianapolis Traction, etc., Co. (1921),77 Ind. App. 138, 126 N.E. 223, both of which cases were carefully considered by us before reaching the conclusion announced.
The Neal case did not involve an agreement to change the venue. In our original opinion we attempted to make it clear that we were not considering the right of either party to compel a change, but only their rights under the situation presented. *Page 284 
Under a factual situation quite different, this court in the Lowry case said: "We hold that an application for a new trial whether it be by motion or complaint must be filed in and 8.  addressed to the court in which the trial was had." That case was decided before the adoption of Rule 1-9 of the Supreme Court, 1943 Revision and in our opinion the existence of Rule 1-9 removes any reason for the application of the rule announced in the Lowry case to the case at bar.
Petition for rehearing denied.
Royce, J., not participating.
NOTE. — Reported in 58 N.E.2d 201.